United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 26, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20012
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ENRIQUE BALTAZAR-GONZALEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-323-1
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Enrique Baltazar-Gonzalez, who pleaded guilty to the

transportation of illegal aliens, appeals the increase of his

offense level under U.S.S.G. § 2L1.1(b)(5).   Baltazar’s offense

involved him driving a car with one alien riding in the front

passenger seat, three aliens riding in the back seat, and two

aliens riding in the trunk.   Although the vehicle’s back seat

could be folded down to allow more room in the trunk, the

district court’s determination that the aliens in the trunk would


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20012
                                -2-

not have been able to fold down the back seat, on which three

passengers sat, was not clear error.

     We uphold the application of U.S.S.G. § 2L1.1(b)(5) to

Baltazar’s case.   See U.S.S.G. § 2L1.1, comment. (n.6); United

States v. Garcia-Guerrero, 313 F.3d 892, 895 (5th Cir. 2002);

United States v. Cuyler, 298 F.3d 387, 390-91 (5th Cir. 2002).

     AFFIRMED.